DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, drawn to the method in claims 1-17, and species A of Figs. 1-20B, in the reply filed on 9/8/2022 is acknowledged.  Claims 18-20 have been canceled. Claims 21-23 have been added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 10163887 B2).
Regarding claim 21, Lu teaches a method (10 in Figs. 1A-1B of Lu as illustrated in Figs. 2A-2L) comprising: 
forming source/drain regions (104 in Fig. 2A) on a substrate (102); 
forming a gate structure (108G in Fig. 2A) laterally between the source/drain regions, and gate spacers (112) on either side of the gate structure; 
forming a gate dielectric cap (110 in Fig. 2B) on the gate structure and the gate spacers; 
forming source/drain contacts (138 in Fig. 2L) on the source/drain regions, with the gate dielectric cap interposing the source/drain contacts (see Fig. 2L); 
forming an oxide-based etch-resistant layer (122 in Fig. 2C is an oxide layer, as stated in column 6 lines 61-63 of Lu) over the gate dielectric cap; 
forming a nitride-based etch stop layer (124 in Fig. 2D is a SiN layer, as stated in column 7 line 8 of Lu) over the oxide-based etch-resistant layer; 
forming an interlayer dielectric (ILD) layer (126 in Fig. 2D) over the nitride-based etch stop layer; and 
forming a gate contact (metal layer 132 in Fig. 2K) extending through the ILD layer, the nitride-based etch stop layer, the oxide-based etch-resistant layer, and the gate dielectric cap to the gate structure.  
Regarding claim 23, Lu teaches all the limitations of the method of claim 21, and also teaches wherein the gate structure has a top surface lower than top surfaces of the gate spacers (as shown in Fig. 2B of Lu).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 21 above, and further in view of Iwata et al. (US 2019/0296012 A1).
Regarding claim 22, Lu teaches all the limitations of the method of claim 21, but does not teach that wherein the oxide-based etch-resistant layer is thinner than the nitride-based etch stop layer.  
Iwata teaches a gate structure (752P/N-754 in Fig. 2 of Iwata) with a dielectric cap (nitride gate cap 758 in Fig. 2 of Iwata). A oxide liner (761 in Fig. 2) and a silicon nitride etch-stop layer (762) are formed over the gate structure. The thickness of the oxide liner is in a range of 1nm to 10 nm ([0055] of Iwata); the thickness of nitride liner is in the range of 2 nm to 20 nm ([0056] of Iwata).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the thicknesses of oxide-based etch-resistant layer and nitride-based etch stop layer of Lu as according to Iwata.  These thicknesses of the oxide and nitride layers are known working range as etch stop layers.  
As incorporated, the thickness of the oxide-based etch-resistant layer is thinner than the nitride-based etch stop layer. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2017/0053804 A1) (hereinafter referred to as Lu2017) in view of Lu  and Tsutsumi et al. (US 2009/0163029 A1).
Regarding claim 14, Lu2017 teaches a method (method 10 in Figs. 10A-10B illustrated in Figs. 2A-2L) comprising: 
forming a first gate dielectric cap (dielectric layer 110 in Fig. 2A over the leftmost gate stack 108) over a first gate structure (leftmost gate stack 108) and a second gate dielectric cap (dielectric layer 110 over the third gate stack 108 from the left in Fig. 2A) over a second gate structure (the third gate stack 108 from the left in Fig. 2A); 
depositing a contact etch stop layer (124 in Fig. 2G), and an interlayer dielectric (ILD) layer (ILD layer 126 in Fig. 2G) over the contact etch stop layer; 
forming a first gate contact opening (130b in Fig. 2I) and a second gate contact opening (130a) extending through the ILD layer, wherein the first gate contact opening has a smaller width than the second gate contact opening (as shown in Fig. 2I, the hole 130b has smaller opening at the top surface of the gate stack 108 than the hole 130a); 
forming a first gate contact (136b in Fig. 2L) in the first gate contact opening and a second gate contact (136a) in the second gate contact opening.  
But Lu2017 does not teach the method comprising: depositing an etch-resistant layer over the first gate dielectric cap and the second gate dielectric cap; the contact etch stop layer is deposited over the etch-resistant layer; performing a first etching process to form the first gate contact opening and the second gate contact opening; performing a second etching process to extend the first and second gate contact openings toward the first and second gate structures, wherein after the second etching process etches through the etch-resistant layer, a sidewall profile of the first gate contact opening becomes more vertical than before etching the etch-resistant layer; and the first and second gate contacts are formed after performing the second etching process.
Lu teaches a method (10 in Figs. 1A-1B of Lu as illustrated in Figs. 2A-2L) comprising: forming a gate structure (108G in Fig. 2A of Lu); forming a gate dielectric cap (110 in Fig. 2B) on the gate structure; forming an oxide-based etch-resistant layer (122 in Fig. 2C is an oxide layer, as stated in column 6 lines 61-63 of Lu) over the gate dielectric cap; forming a nitride-based etch stop layer (124 in Fig. 2D is a SiN layer, as stated in column 7 line 8 of Lu) over the oxide-based etch-resistant layer; forming an interlayer dielectric (ILD) layer (126 in Fig. 2D) over the nitride-based etch stop layer; and performing a first etching process (etch process in Fig. 2E of Lu) to form a first gate contact opening and a second gate contact opening (128 in Fig. 2E of Lu) that stops before etching the etch-resistant layer (122); performing a second etching process to extend the first and second gate contact openings through the etch-resistant layer (see Fig. 2F of Lu); and after performing the second etching process, forming a gate contact (metal layer 132 in Fig. 2K of Lu) extending through the ILD layer, the nitride-based etch stop layer, the oxide-based etch-resistant layer, and the gate dielectric cap to the gate structure.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an etch-resistant layer (120 in Fig. 2B of Lu) into the gate structure of Lu2017 and to have formed the gate contact openings in multiple etching process steps in order to further protect the metal gate structure during subsequent processing, and to obtain good controlled contact openings.
As incorporated, the contact etch stop layer 124 of Lu2017 is formed over the etch-resistant layer 120 of Lu, which is formed on the gate dielectric caps 110 of Lu2017. 
But Lu2017 in view of Lu does not teach wherein after the second etching process etches through the etch-resistant layer, a sidewall profile of the first gate contact opening becomes more vertical than before etching the etch-resistant layer.
Tsutsumi teaches a method of forming a contact hole through a stack of alternating nitride and oxide layers (24-30 in Fig. 3 of Tsutsumi).  Tsutsumi teaches that before the second etching process of the oxide layer (26), the contact hole (36) has a sloped or taper sidewall (see Fig. 5 of Tsutsumi); the second etching process has an overetching step that widens the hole diameter at the bottom portion of the hole (see Figs. 6-7 and described in [0076]-[0077] of Tsutsumi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added an overetching step in the second etching process of Lu2017-Lu’s method in order to widen the bottom of the first/second gate contact openings to make sure the contact openings exposing the gate structures.
As incorporated, the first etching process in Fig. 2E of Lu corresponds to Fig. 5 of Tsutsumi, and the second etching process in Figs. 2F-2H of Lu corresponds to Figs. 6-7 of Tsutsumi.  As such, the sidewall profile of the gate contact openings become more vertical than before second etching process.
Regarding claim 15, Lu2017-Lu-Tsutsumi teaches all the limitations of the method of claim 14, and also teaches wherein the first etching process results in the first gate contact opening having a smaller depth (depth of the top surface of layer 120 in Fig. 2I of Lu2017) than the second gate contact opening.  
Regarding claim 16, Lu2017-Lu-Tsutsumi teaches all the limitations of the method of claim 14, and also teaches wherein after the second etching process etches through the etch-resistant layer, a depth difference between the first and second gate contact openings becomes less than before performing the second etching process (both of these contact openings have the depth all the way to the top surface of the gate stack 108 of Lu2017).  
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu2017 in view of Lu  and Tsutsumi, as applied to claim 14 above, and further in view of Kajiwara (US 2001/0005634 A1).
Regarding claim 17, Lu2017-Lu-Tsutsumi teaches all the limitations of the method of claim 14, but does not teach wherein the second etching process uses a gas mixture with a hydrogen gas, and the first etching process is free of the hydrogen gas.  
Kajiwara teaches that a mixture of CHF3 and H2 is conventionally employed in RIE method for etching SiO2, while a mixture CHF3 and ArO2 is conventionally employed for etching SiN (see [0090] of Kajiwara).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used CHF3 and H2 in the second etching process and CHF3 and ArO2 in the first etching process because these mixtures are conventional etchants of oxide and nitride, respectively (as stated in [0090] of Kajiwara).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method for forming a gate contact structure comprising: “performing a second etching process to deepen the gate contact opening, wherein the second etching process etches the etch-resistant layer at a slower etch rate than etching the contact etch stop layer; and forming a gate contact in the deepened gate contact opening” along with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822